OPINION
By the Court,
Rose, J.:
Nevada Power Company (Nevada Power) sought indemnity from Clark County when an injured party claimed that the lack of a traffic signal proximately caused an automobile accident. The district court dismissed the third-party complaint because Clark County was immune from suit pursuant to NRS 41.032(2). We conclude that the decision to place traffic signals at a newly constructed or existing intersection or road is a discretionary function and the municipality is immune from liability pursuant to NRS 41.032(2).
*429FACTS
Thomas Engel (Engel) was operating a vehicle that belonged to Nevada Power, his employer, when he collided with a vehicle driven by Linda Allen. The accident occurred on November 13, 1976, in the intersection of Claymont Street and Flamingo Road in Las Vegas, Nevada. Linda Allen filed a suit against Engel and Nevada Power for personal injuries she sustained as a result of the accident.
Nevada Power and Engel brought a third-party complaint against Clark County. They claimed that the accident was caused by the lack of traffic control devices at the intersection, and that Clark County knew of the danger because it had received reports of numerous accidents that had occurred at that same intersection. The third-party plaintiff sought indemnity from Clark County for any damages it might be required to pay Linda Allen.
Clark County filed a motion to dismiss the third-party complaint, claiming that the construction and implementation of traffic control devices is a discretionary act for which NRS 41.032 affords governmental immunity to the county. For that reason, the district court granted Clark County’s motion.
LEGAL DISCUSSION
We have twice commented on whether the failure to install a traffic signal can be the basis for a suit against a municipality following an accident. Crucil v. Carson City, 95 Nev. 583, 600 P.2d 216 (1979); LaFever v. City of Sparks, 88 Nev. 282, 496 P.2d 750 (1972). These cases involved automobile accidents which occurred because traffic signals were knocked down. In each, the plaintiff claimed the municipality was negligent in failing to replace the fallen signal.
Although Crucil and LaFever are factually different from the case at hand, we clearly stated as dicta that the failure to place a traffic signal at an intersection is a discretionary act. Therefore, an accident resulting from the lack of such signal cannot be the basis for an action against the local governmental entity. In LaFever, we stated that “[a] governmental decision to provide or not to provide traffic control cannot ground a cause of action,” 88 Nev. at 284, 496 P.2d at 750, and in Crucil we restated this view:
While the respondent city’s initial decision to provide traffic control was a discretionary act, see LaFever v. City of Sparks, 88 Nev. 282, 496 P.2d 750 (1972), once the decision to install the stop sign had been made and acted upon, the city’s duty to maintain that sign became an operational one. Thus, NRS 41.032(2) is not applicable.
95 Nev. at 585-586, 600 P.2d at 218.
*430We are not convinced otherwise by our holding in Foley v. City of Reno, 100 Nev. 307, 680 P.2d 975 (1984). In Foley, we stated:
The decision to construct the intersection and to install the crosswalk may have been a discretionary decision, but once that decision was made the City was obligated to use due care to make certain that the intersection met the standard of reasonable safety for those who chose to use it.
100 Nev. at 309, 680 P.2d at 976 (emphasis added). In that case, we were concerned that in the construction of the crosswalk, the city must meet reasonable safety standards. Use of the word “intersection” in Foley might be misleading. The quoted language would state the holding more precisely if it were to read, “the City became obligated to use due care to make certain that the pedestrian crosswalk met the standard of reasonable safety for those who chose to use it.” Therefore, Foley is not controlling in this case.
Nevada Power argues that even if the decision to install traffic controls at the construction of an intersection is discretionary, that the municipality thereafter had an affirmative non-discretionary duty to install controls once it learned that the intersection is dangerous. However, if we adopted such a rule, it would place an enormous burden on the municipalities in this state. In rapidly growing areas, new traffic controls might be helpful at many existing intersections. A municipality must determine what funds are available to install traffic signals and where controls are needed most. Therefore, this is a matter where the county must have discretion. If we adopted the reasoning of Nevada Power, we would place a tremendous duty on our municipalities and abrogate the immunity given to them by NRS 41.032(2). This we decline to do.
Consistent with the above reasoning, we hold that the decisions concerning the traffic controls at an intersection are discretionary. Municipalities are immune from liability based on the failure to install those controls at either a newly constructed or an existing intersection. The order of the district court is affirmed.
Steffen and Young, JJ., concur.